11 N.Y.2d 1029 (1962)
In the Matter of Gridley Bldg., Inc., Appellant,
v.
Benjamin M. Gingold, as Commissioner of Assessment of the City of Syracuse, Respondent.
Court of Appeals of the State of New York.
Argued May 7, 1962.
Decided June 12, 1962.
John Timothy Smith for appellant.
Stewart F. Hancock, Jr., Corporation Counsel (George T. Driscoll and Eleanor Theodore of counsel), for respondent.
Chief Judge DESMOND and Judges DYE, FULD, FROESSEL, VAN VOORHIS, BURKE and FOSTER concur.
*1031Per Curiam.
The order appealed from should be affirmed, without costs. Subdivision 1 of section 716 of the Real Property Tax Law authorizes but one demand as of right for an admission of the percentage of full value at which real property is assessed on the tax rolls of the municipality, which is all that has been determined by the order under review. The taxpayer could not serve a subsequent demand without prior application addressed to the discretion of Special Term for leave to do so, as in the case of a motion for permission to serve an amended or supplemental pleading after the time to serve it as of right has expired (Austin v. Saccacio, 1 A D 2d 1028; Orlik v. National Carbon Co., 176 App. Div. 600). The order appealed from does not preclude the taxpayer from making such an application at Special Term on good cause shown.
Order affirmed.